Citation Nr: 9924202	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to a rating higher than 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to January 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO decision which granted service 
connection for hypertension and assigned a 10 percent rating 
for such; the veteran appeals to the Board for a higher 
rating.  In October 1997, the Board remanded the veteran's 
claim to the RO for further development.  The case was 
returned to the Board in December 1998.


FINDING OF FACT

The veteran's hypertension is productive of diastolic 
pressure predominantly less than 110; systolic pressure is 
predominantly well under 200; and there is a need for 
continuous medication for control of hypertension.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Code 7101 (1997 and 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1951 to January 
1974.

An April 1972 record from Bethesda Naval Hospital shows that 
the veteran's blood pressure was 160-170/110; and the 
impressions included hypertension.  Later records from April 
1972 show that his blood pressure was 150/110.  

A May 1972 medical record shows that the veteran's blood 
pressure was 155/110; and the impression was hypertension.  
Later that month, he underwent a consultation examination and 
it was noted that his blood pressure was 158/104 (while 
sitting) and 158/100 (while recumbent); and the impressions 
included hypertension.  A subsequently dated medical record 
(from May 1972) shows that his blood pressure was 124/80; the 
impression was essential hypertension; and it was noted that 
he was on medication.

There are no pertinent medical records from the 1980s.

Medical records, dated in 1993, reflect that the veteran's 
hypertension was well-controlled.

In October 1994, the veteran filed, for the first time, a 
claim for service connection for hypertension.

Various VA compensation examinations, performed in February 
1994, reflect the history that the veteran's hypertension had 
its onset in 1972, and that he had been on medication ever 
since.  On examination, his blood pressure was 124/74, while 
sitting, standing, and recumbent.  He was diagnosed as having 
mild hypertension, and it was noted that he was on 
medication. 

By a September 1995 RO decision, service connection for 
hypertension was granted and a 10 percent rating was 
assigned, effective from October 1994 (the date of his 
claim).

Medical records from Bethesda Naval Hospital, dated in 1996, 
show that the veteran's systolic blood pressure readings 
ranged from 112 to 152 and his diastolic blood pressure 
ranged from 58 to 74.  He was diagnosed as having 
hypertension and it was noted that he was on medication.  In 
May 1996, it was noted that his hypertension was in adequate 
control. 

Medical records from Bethesda Naval Hospital, dated in 1997, 
show that the veteran's systolic blood pressure readings 
ranged from 156 to 186 and his diastolic blood pressure 
readings ranged from 70 to 98.  In July 1997, it was noted 
that his hypertension was under inadequate control; and his 
medication was increased.  On one occasion, in August 1997, 
his blood pressure was 202/91; a second reading was taken, 
and it was 170/70. 

At a September 1997 Board hearing, the veteran testified that 
since he was diagnosed as having hypertension in the 1970s, 
he had been treated with medication.  He related that in 
1972, he had several elevated diastolic blood pressure 
readings of 110.  He related that he had changed brands and 
the dosage of his hypertension medication several times over 
the years.  He said he was currently being treated at the 
Bethesda Naval Hospital, and was seen every two to three 
months.  The veteran's representative pointed out that if the 
veteran were to stop taking his hypertension medication, his 
blood pressure readings would be higher than 110.  At the 
hearing, and in a number of written statements, the veteran 
and his representative argued that the diastolic blood 
pressure readings of 110 during service in 1972, rather than 
recent blood pressure readings, should be used by the VA when 
setting the current percentage rating for service-connected 
hypertension.

In February 1998, the veteran was examined for VA 
compensation purposes.  It was noted that he had hypertension 
for 26 years and was on various medications.  On examination, 
his blood pressure was 185/100, 180/102, and 182/104, while 
recumbent, sitting down, and standing, respectively.  The 
diagnosis was hypertension. 

II.  Legal Analysis

The veteran's claim for a rating higher than 10 percent for 
hypertension is well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The rating schedule criteria for evaluating cardiovascular 
disorders changed during the pendency of the veteran's appeal 
for a rating higher than 10 percent for hypertension.  The 
"old" criteria, in effect prior to January 12, 1998, 
provided that a 10 percent rating would be assigned when 
diastolic pressure was predominantly 100 or more, or when 
continuous medication was shown to be necessary for control 
of hypertension with a history of diastolic blood pressure 
predominately 100 or more.  A 20 percent rating would be 
assigned when diastolic pressure was predominantly 110 or 
more with definite symptoms.  38 C.F.R. § 4.104, Code 7101 
(1997).

Under the "new" rating criteria (revised Code 7101), which 
became effective on January 12, 1998, a 10 percent rating 
will be assigned when diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; when continuous medication is shown to be necessary for 
control of hypertension with a history of diastolic blood 
pressure predominately 100 or more.  A 20 percent rating will 
be assigned when diastolic pressure is predominantly 110 or 
more, or; when systolic pressure is predominantly 200 or 
more.  38 C.F.R. § 4.104, Code 7101 (1998).

As the veteran's claim for a higher rating for hypertension 
was pending when the regulations pertaining to cardiovascular 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the old or new rating criteria 
may apply, whichever are most favorable to the veteran.

A review of the claims file shows that the first indication 
of elevated blood pressure readings is in 1972, during the 
veteran's period of active service.  At that time, he had 
several diastolic readings of 110; he was diagnosed as having 
hypertension; and he was treated with medication.  

In October 1994, 20 years after the veteran's service 
discharge, he filed his initial application for service 
connection for hypertension.  Medical evidence which is 
contemporaneous with his claim (including medical records 
from Bethesda Naval Hospital dated in 1996 and 1997) shows 
that he was on hypertension medication and shows that his 
diastolic blood pressure readings were predominately under 
100 and his systolic pressure ranged between the 160s and 
180s.  When the veteran was last examined for VA compensation 
purposes in February 1998, his blood pressure was 185/100, 
180/102, and 182/104 while recumbent, sitting, and standing, 
respectively.  

The veteran and his representative argue that the diastolic 
blood pressure readings of 110 during service, rather than 
recent blood pressure readings, should be used by the VA in 
setting the current percentage rating for service-connected 
hypertension.  However, such is not contemplated by legal 
authority governing the VA disability rating system.  That 
the veteran had elevated blood pressure in service obviously 
is the basis for the grant of service connection, and the 
history of diastolic blood pressure of 100 or more, 
necessitating medication for control, is a historical factor 
to be taken into account in the current rating under Code 
7101.  But current ratings for service-connected disabilities 
are based on recent findings, and since this case involves an 
original claim, the relevant findings are the blood pressure 
readings since the effective date of service connection in 
1994.  See Fenderson v. West, 12 Vet. App. 119 (1999), 
describing "staged ratings" based on facts found during 
specific periods of time since the effective date of service 
connection.  A percentage rating for a service-connected 
disability under the VA system is not locked in at a certain 
level based on service findings; a VA percentage rating is 
not permanently set as in some other disability systems 
(e.g., service disability retirement, workers' compensation).  
Numerous laws and regulations indicate the percentage rating 
for a service-connected disability may be increased or 
decreased based on worsening or improvement of the condition 
over a period of time.  See, e.g., 38 U.S.C.A. § 5110 
(effective date for original and increased ratings based on 
facts found); 38 U.S.C.A. § 5112 (effective date for 
reduction of rating based on facts found); 38 C.F.R. § 4.1 
(rerating a disability over the years).

While it is argued that a higher rating is warranted because 
the veteran's antihypertensive medication has been changed 
and increased over the years, the Board notes that the 
current 10 percent evaluation contemplates that continuous 
medication is necessary for the control of hypertension.  
There have been no diastolic readings of 110 or more or 
systolic readings of 200 or more since the effective date of 
service connection for hypertension in 1994.  The recent 
medical evidence on file does not reflect predominant 
systolic or diastolic readings approaching the 20 percent 
rating criteria of either the old or new version of Code 
7101.  The medical evidence shows the veteran's hypertension, 
since the effective date of service connection, has been no 
more than 10 percent disabling under either version of Code 
7101.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 10 percent for hypertension 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).


ORDER

A higher rating for hypertension is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

